Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102016105003 to Schneider et al. (Schneider) in view of U.S. PGPUB 20170232815 to Deneau et al (Deneau).
Regarding claim 1, Schneider teaches an air duct (100, Figure 1); a partition wall mounted on an air discharge potion of the air duct (partitions between 111 and 120 as well as 114 and 120 and the extensions from the leading edges of 116, Figure 1) and configured to divide the air discharge portion into a main vent (outlet out of 120, Figure 1) and an auxiliary vent (either outlet at 218, Figure 1);  a plurality of horizontal wings mounted at positions behind the main vent and the auxiliary vent in an 
Schneider is silent on a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle.
Deneau teaches a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle (38’, Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Deneau to provide a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle. Doing so would limit turbulence and pressure drop over the fins which will allow the fins to be positioned at a greater angle relative to the horizontal and have a more aesthetic appearance (Paragraphs 0003 and 0052).
Regarding claim 2, Schneider teaches wherein the partition wall is mounted to be closer to the auxiliary vent than the main vent in the air discharge portion of the air duct such that a size of the main vent is formed to be larger than that of the auxiliary vent (shown in Figure 1).
Regarding claim 3, Schneider teaches the air volume control wing is located behind the partition wall and pivoted at an angle for discharging the air upward when the air volume control wing is arranged in a horizontal state, the flat wing is located at a position that is higher than that of the partition wall; and when the air volume control wing is pivoted at an angle for discharging the air downward, the flat wing is located to face a rear distal end of the partition wall (extensions from the 
Regarding claim 4, Schneider is silent on wherein when the plurality of horizontal wings including the air volume control wing are pivoted at an angle for discharging the air upward, a ratio of a length ranging from a distal rear end of the guide wing to a top surface of the air duct to a length ranging from the distal rear end of the guide wing to a bottom surface of the air duct is set as a ratio of 95:5. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a different ratio of the size of the main duct to the auxiliary duct because such a modification would be used in order to create a desired airflow out of the main duct and auxiliary duct to keep a user comfortable dependent on the placement and cooling and heating desires of the user and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 5, Schneider is silent on wherein the plurality of horizontal wings including the air volume control wing are pivoted upward at an angle of about 25° so as to discharge the air upward in a horizontal arrangement state.
Deneau teaches a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle (38’, Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Deneau to provide a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle. Doing so would limit turbulence and pressure drop over the fins which will allow the fins to be positioned at a greater angle relative to the horizontal and have a more aesthetic appearance (Paragraphs 0003 and 0052).
It is observed that the angle of the volume control wing is a result effective variable because dependent on the inflow and outflow conditions and desires of a user a specified angle would reduce turbulence and also increase flow at greater angles relative to the horizontal as well as create a more 
Regarding claim 6, Schneider is silent on wherein when the plurality of horizontal wings including the air volume control wing are arranged in a horizontal state so as to discharge the air in a linear direction, a ratio of a length ranging from a distal rear end of the guide wing to atop surface of the air duct to a length ranging from the distal rear end of the guide wing to a bottom surface of the air duct is set as a ratio of 80:20. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a different ratio of the size of the main duct to the auxiliary duct because such a modification would be used in order to create a desired airflow out of the main duct and auxiliary duct to keep a user comfortable dependent on the placement and cooling and heating desires of the user and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 7, Schneider is silent on wherein when the plurality of horizontal wings including the air volume control wing are pivoted at an angle for discharging the air downward, a ratio of a length ranging from a distal rear end of the guide wing to atop surface of the air duct to a length ranging from the distal rear end of the guide wing to a bottom surface of the air duct is set at a ratio of 65:35. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a different ratio of the size of the main duct to the auxiliary duct because such a modification would be used in order to create a desired airflow out of the main duct and auxiliary duct to keep a user comfortable dependent on the placement and cooling and heating desires of the user and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 8, Schneider is silent on wherein the plurality of horizontal wings including the air volume control wing are pivoted downward at an angle of about 25° so as to discharge the air downward in a horizontal arrangement state.
Deneau teaches a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle (38’, Figure 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Deneau to provide a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle. Doing so would limit turbulence and pressure drop over the fins which will allow the fins to be positioned at a greater angle relative to the horizontal and have a more aesthetic appearance (Paragraphs 0003 and 0052).
It is observed that the angle of the volume control wing is a result effective variable because dependent on the inflow and outflow conditions and desires of a user a specified angle would reduce turbulence and also increase flow at greater angles relative to the horizontal as well as create a more aesthetic appearance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an angle of about 25 degrees in the wing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Deneau and U.S. PGPUB 20050098642 to Ogawa et al. (Ogawa).
Regarding claim 9, Schneider teaches wherein a first nozzle cover on which the main knob is mounted is installed at an outlet of the main vent (shown in Figure 3).
Schneider is silent on a second nozzle cover on which a dummy knob is mounted is installed at the auxiliary vent.

Ogawa teaches a dummy knob (Paragraph 0060-0062). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Ogawa to provide a dummy knob on the auxiliary vent. Doing so would provide an aesthetically appealing auxiliary vent. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Deneau, Ogawa, and WO2011089736 to Makimura et al. (Makimura).
Regarding claim 10, Schneider is silent on wherein the main knob includes a knob body slidably mounted on the first nozzle cover, and a knob bar formed in a rear end portion of the knob body and connected to one among the plurality of horizontal wings.
Makimura teaches wherein the main knob includes a knob body slidably mounted on the first nozzle cover, and a knob bar formed in a rear end portion of the knob body and connected to one among the plurality of horizontal wings (5a slides, Figures 1-10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Makimura to provide wherein the main knob includes a knob body slidably mounted on the first nozzle cover, and a knob bar formed in a rear end portion of the knob body and connected to one among the plurality of horizontal wings. Doing so would allow both sets of wings to be moved with one device.
Regarding claim 11, Schneider is silent on wherein the first nozzle cover includes: a quadrangular external nozzle frame having pivot shafts which are formed on a top surface and a bottom surface of the external nozzle frame and engaged with an upper portion and a lower portion of the main vent; a quadrangular internal nozzle frame disposed to be spaced apart from an inner surface of the external 
Makimura teaches wherein the first nozzle cover includes: a quadrangular external nozzle frame having pivot shafts which are formed on a top surface and a bottom surface of the external nozzle frame and engaged with an upper portion and a lower portion of the main vent; a quadrangular internal nozzle frame disposed to be spaced apart from an inner surface of the external nozzle frame; a plurality of connection bars configured to integrally connect the external nozzle frame to the internal nozzle frame; and a main knob mounting bar connected between an upper portion and a lower portion of the internal nozzle frame (12a, 13a, 13b , 14a, 14b, 17, 18, and wings shown in Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Schneider with the teachings of Makimura to provide wherein the first nozzle cover includes: a quadrangular external nozzle frame having pivot shafts which are formed on a top surface and a bottom surface of the external nozzle frame and engaged with an upper portion and a lower portion of the main vent; a quadrangular internal nozzle frame disposed to be spaced apart from an inner surface of the external nozzle frame; a plurality of connection bars configured to integrally connect the external nozzle frame to the internal nozzle frame; and a main knob mounting bar connected between an upper portion and a lower portion of the internal nozzle frame. Doing so would provide a stable structure that can direct air as desired.
Regarding claim 12, Schneider is silent on wherein front-rear lengths of an upper bar and a lower bar of the internal nozzle frame are formed to be smaller than those of a left bar and a right bar of the internal nozzle frame so as to secure directionality of a vertical wind direction of the air.
Makimura teaches wherein front-rear lengths of an upper bar and a lower bar of the internal nozzle frame are formed to be smaller than those of a left bar and a right bar of the internal nozzle frame so as to secure directionality of a vertical wind direction of the air (shown in Figure 4). It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        9/8/21